Sub-Item 77C DREYFUS FUNDS, INC. MATTERS SUBMITTED TO A VOTE OF SECURITY HOLDERS An Annual meeting of Shareholders (the Meeting) of Dreyfus Funds, Inc. (the Company), was held on August 20, 2009. A total of 77,968,341.745 of the Companys outstanding shares were represented at the Meeting, in person or by proxy. The following matter was duly approved by vote of the holders of the Companys outstanding shares as follows: The election of six Directors of the Company, effective September 1, 2009, to serve on the Board of Directors until their successors have been duly elected and qualified. Joseph S. DiMartino Affirmative Votes Withheld Votes 71,760,496.162 6,207,845.583 James M. Fitzgibbons Affirmative Votes Withheld Votes 71,630,226.882 6,338,114.863 Kenneth A. Himmel Affirmative Votes Withheld Votes 71,884,526.287 6,123,815.458 Stephen J. Lockwood Affirmative Votes Withheld Votes 71,924,968.109 6,043,373.636 Roslyn M. Watson Affirmative Votes Withheld Votes 71,791,343.968 6,176,997.777 Benaree Pratt Wiley Affirmative Votes Withheld Votes 71,721,800.917 6,246,540.828
